United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.R., Appellant
and
DEPARTMENT OF THE INTERIOR,
NATIONAL PARK SERVICE, GEORGE
WASHINGTON MEMORIAL PARKWAYTURKEY RUN PARK, Arlington, VA, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)
)

Docket No. 19-1626
August 19, 2020

Case Submitted on the Record

ORDER REMANDING CASE
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On July 29, 2019 appellant filed a timely appeal from a July 17, 2019 merit decision of the
Office of Workers’ Compensation Programs (OWCP). The Clerk of the Appellate Boards
docketed the appeal as No. 19-1626.1
On June 20, 1997 appellant, then a 53-year-old tractor operator, sustained injury to her left
ankle when she slipped and twisted it when picking up litter on a hillside while in the performance
of duty. OWCP accepted her claim for internal derangement of the left knee, left knee
replacement, and arthroscopic surgery and paid compensation benefits, including a schedule award
and for a loss of wage-earning capacity determination.
OWCP issued a June 4, 2019 preliminary determination that appellant had received an
overpayment of compensation in the amount of $46,924.23 for the period December 1, 2013 to
April 27, 2019 because it failed to offset the amount of Social Security Administration (SSA) agerelated retirement benefits attributable to federal service under the Federal Employees Retirement
1
Appellant timely requested oral argument before the Board. In light of the disposition of the appeal, the oral
argument request is denied.

System (FERS) from her wage-loss compensation. It found that the entire amount of wage-loss
compensation benefits paid from December 1, 2013 to April 27, 2019 constituted an overpayment
as her SSA offset was greater than the amount of her compensation benefits. OWCP further
advised appellant of its preliminary determination that she was without fault in the creation of the
overpayment. It provided her with an overpayment action request form and an overpayment
recovery questionnaire (Form OWCP-20). OWCP notified appellant that, within 30 days of the
date of the letter, she could request a telephone conference, a final decision based on the written
evidence, or a prerecoupment hearing.
On July 15, 2019 OWCP received appellant’s request for a decision based on the written
evidence and completed Form OWCP-20.
By decision dated July 17, 2019, OWCP finalized its preliminary determination that
appellant had received an overpayment of compensation in the amount of $46,924.23 for the period
December 1, 2013 through April 27, 2019 because it had not offset her SSA age-related retirement
benefits attributable to her federal service from her wage-loss compensation. It determined that
she was without fault in the creation of the overpayment. OWCP denied waiver of recovery of the
overpayment, noting that as of the date of its decision it had not received a response to the
preliminary overpayment determination.
The Board has duly considered the matter and notes that in the case of William A. Couch,2
the Board held that, when adjudicating a claim, OWCP is obligated to consider all evidence
properly submitted by a claimant and received by OWCP before the final decision is issued.
In its July 17, 2019 decision, OWCP noted that, “[a]s of this date, no response has been
received to the [p]reliminary [o]verpayment [d]etermination.” However, appellant submitted a
completed Form OWCP-20 which OWCP received on July 15, 2019. OWCP thus failed to follow
its procedures by properly discussing all of the relevant evidence of record.3
It is crucial that OWCP address all relevant evidence received prior to the issuance of its
final decision, as the Board’s decisions are final with regard to the subject matter appealed.4 The
Board finds that, as OWCP did not address the above-referenced evidence in its July 17, 2019
decision, this case is not in posture for decision.5 On remand, OWCP shall review all evidence of
record and, following any further development deemed necessary, issue a de novo decision.

2

41 ECAB 548 (1990); see also R.D., Docket No. 17-1818 (issued April 3, 2018).

OWCP’s procedures provide, “All evidence submitted should be reviewed and discussed in the decision. Evidence
received following development that lacks probative value should also be acknowledged. Whenever possible, the
evidence should be referenced by author and date.” Federal (FECA) Procedure Manual, Part 2 -- Claims, Initial
Denials, Chapter 2.1401.5(b)(2) (November 2012).
3

4

See C.S., Docket No. 18-1760 (issued November 25, 2019); Yvette N. Davis, 55 ECAB 475 (2004); see also
William A. Couch, supra note 2.
5

See V.C., Docket No. 16-0694 (issued August 19, 2016).

2

IT IS HEREBY ORDERED THAT the July 17, 2019 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further proceedings consistent
with this order of the Board.
Issued: August 19, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

3

